Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The examiner withdraws the previous restriction, claim 13, 33-51 are examined in this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  37 recites the limitation "the top surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, any top surface of a layer would be considered to meet the claim’s requirement.

Claim  38 recites the limitation "the extending portions” and “the top electrodes” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13, 33-48, 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG pub 20110290293), and further in view of Horio (PG pub 20090236087).
	Regarding claim 1, Kim et al teaches a thermoelectric element comprising:
a substrate 110 [fig 1];
an electrode 131 disposed on the substrate [fig 1]
a semiconductor 140 disposed on the electrode [fig 1],

wherein the substrate includes a first concave portion in which the electrode is disposed, and a second concave portion disposed peripheral of the first concave portion [fig 1 see drawing below]

Kim et al teaches the claimed limitation, but Kim et al does not teach an insulating layer as claimed.
Horio teaches a thermoelectric device comprising a substrate 31with an insulating  layer 32 [fig 3 para 54].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to the insulating layer of Horio to be on the top of the substrate of Kim et et to for improving thermal conductivity, and adhesive [para 54] (it is noted that the insulation layer would be the one having concave shape). As for combination, the insulating layer of modified Kim et al includes a first concave portion in which the electrode is disposed, and a second concave portion disposed peripheral of the first concave,

    PNG
    media_image1.png
    497
    856
    media_image1.png
    Greyscale


Regarding claim 33, modified Kim et al teaches a first vertical distance between the first concave portion and the substrate 1s smaller than a second vertical distance between the second concave portion and the substrate [fig 1., Kim e al]
Regarding claim 34, modified Kim et al teaches the electrode includes a bottom surface, an upper surface facing the bottom surface, and a side surface disposed between the upper surface and the bottom surface, where the first concave portion includes a first surface contacting the bottom surface of the electrode, and a second surface contacting the side surface of the electrode [fig 1, Kim et al].
Regarding claim 35, modified Kim et al teaches a height of the side surface of the electrode is greater than the second surface of the first concave portion [fig 1, Kim et al].
Regarding claim 36, modified Kim et al teaches a height of the second surface of the first concave portion is 0.5 times the height of the side surface of the electrode [fig 1 Kim et al]. or height of the second surface of the first concave portion is half of the side surface of the electrode.
Regarding claim 37, modified Kim et al teaches:
a top electrode 132 disposed on the semiconductor structure 140; and
a top substrate 120 disposed on the top electrode ,
the top surface  of the substrate includes an overlapping portion vertically overlapping the electrode, and an extending portion not vertically overlapping the electrode,
wherein the semiconductor structure is disposed between the overlapping portion of the top electrode and the electrode [fig 1, Kim et al]

    PNG
    media_image2.png
    497
    877
    media_image2.png
    Greyscale


Regarding claim 38, modified Kim et al teaches the extending portions of the top electrodes vertically overlap the second concave portion [fig 1, Kim et al].

    PNG
    media_image3.png
    497
    856
    media_image3.png
    Greyscale

Regarding claim 39, modified Kim et al teaches the insulating layer includes a first region in which the first concave portion is disposed, and a second region in which the second concave portion is disposed [fig 1, Kim et al]. however, modified Kim et al does not teach the thickness of the first region is less than that of the second region.
Kim et al teaches the shape of the fist groove 111 would be any shape and the electrode would have the same shape of the first groove 111 [para 58 64]. Also, changing shape would change the size of the first region and second region as well as the thickness of the first region and second region. 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify thickness of the first and second region to arrive the claimed range such that the thickness of the first region is less than that of the second region for prevent the deviation in thickness of the first electrode from occurring [para 66] and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 40, modified Kim et al teaches a thickness of the electrode being greater than that of the first region [fig 1, Kim et al].
Regarding claim 41, Kim teaches the thickness of the second region, but modified Kim et al does not teach the thickness of the second region as claimed.
Kim et al teaches the shape of the fist groove 111 would be any shape and the electrode would have the same shape of the first groove 111 [para 58 64]. Also, changing shape would change the size of the first region and second region as well as the thickness of the first region and second region. 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).
Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify thickness of the second region to arrive the claimed range for prevent the deviation in thickness of the first electrode from occurring [para 66] and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 42, modified Kim et al teaches the insulating layer comprising epoxy resin with alumina filler [para 32 55, Horio]
Regarding claim 43, modified Kim et al teaches an upper surface of the first concave portion and an upper surface of the second concave portion are concaved toward the substrate [fig 1, Kim et al]
Regarding claim 44, modified Kim et al teaches the second concave portion is disposed along the side surface of the electrode [fig 1, Kim et al].
Regarding claim 45, modified Kim et al teaches the electrode includes a plurality of first electrodes which are spaced apart from each other; and wherein the second concave portion 1s disposed between the plurality of first electrodes [fig 1, Kim et al].


    PNG
    media_image4.png
    504
    856
    media_image4.png
    Greyscale

Regarding claim 46, 51, Kim et al teaches a thermoelectric element comprising:
a substrate 110 [fig 1];
an electrode 131 disposed on the substrate [fig 1]
a semiconductor 140 disposed on the electrode [fig 1],

wherein the substrate includes a first region in which the electrode is disposed, and a second region disposed peripheral of the first region [fig 1 see drawing above]

an upper surface of the first region and an upper surface of the second region are concaved toward the substrate [fig 1]
Kim et al teaches the claimed limitation, but Kim et al does not teach an insulating layer as claimed.
Horio teaches a thermoelectric device comprising a substrate 31with an insulating  layer 32 [fig 3 para 54].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to the insulating layer of Horio to be on the top of the substrate of Kim et al to for improving thermal conductivity, and adhesive [para 54] (it is noted that the insulation layer would be the one having concave shape). As for combination, the insulating layer includes a first region in which the electrode is disposed, and a second region disposed peripheral of the first region.
Regarding claim 47. Modified Kim et al teaches the electrode includes a bottom surface, an upper surface facing the bottom surface, and a side surface disposed between the upper surface and the bottom surface, wherein a first height between the upper surface of the first region and an upper surface of the substrate is less than a second height between the upper surface of the second region and the upper surface of the substrate [fig 1, Kim et al].
Regarding claim 48, modified Kim et al teaches the upper surface of the first region includes a first surface contacting the bottom surface of the electrode, and a second surface contacting the side surface of the electrode, wherein a height of the second surface 1s greater than 0.3 times a height of the side surface of the electrode, less than 0.8 times the height of the side surface of the electrode [fig 1, Kim et al].
	Regarding claim 50, modified Kim et al teaches the insulating layer includes a first region in which the first concave portion is disposed, and a second region in which the second concave portion is disposed [fig 1, Kim et al]. however, modified Kim et al does not teach the thickness of the first region is less than that of the second region.
Kim et al teaches the shape of the fist groove 111 would be any shape and the electrode would have the same shape of the first groove 111 [para 58 64]. Also, changing shape would change the size of the first region and second region as well as the thickness of the first region and second region. 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify thickness of the first and second region to arrive the claimed range such that the thickness of the first region is less than that of the second region for prevent the deviation in thickness of the first electrode from occurring [para 66] and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 49 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG pub 20110290293), and Horio (PG pub 20090236087) and further in view of Shimada et al (PG pub 20020162338)
Regarding claim 49, modified Kim et al teaches the insulating layer comprising epoxy resin with alumina filler [para 32 55, Horio], but modified Kim et al does not teach the thickness of the insulating layer.
Shimada et al teaches a substrate with an insulating layer being formed on where the thickness of the insulating layer is from 10-100 micron [abstract, para 37] which overlapped the claimed range.

It would be obvious to one of ordinary skill in the art to modify the thickness of the insulating layer of modified Kim et al to be the same of Shimada et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). •	According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726